                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



NELSON SUMPTER,

                    Petitioner,                        Case Number: 19-CV-11356
                                                       HONORABLE GERSHWIN A. DRAIN
v.

MICHIGAN DEPARTMENT OF
CORRECTIONS,

                    Respondent.
                             /


              ORDER TRANSFERRING CASE TO
THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

      Petitioner Nelson Sumpter, a Michigan state prisoner, has filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. ' 2254. For the reasons set forth

below, the Court determines that this is a successive habeas corpus petition and

orders it transferred to the United States Court of Appeals for the Sixth Circuit,

pursuant to 28 U.S.C. ' 16311 and 28 U.S.C. ' 2244(b)(3)(A).


      1
            28 U.S.C. ' 1631 provides, in relevant part:

            Whenever a civil action is filed in a court . . . and that court finds that
            there is a want of jurisdiction, the court shall, if it is in the interest of
            justice, transfer such action or appeal to any other such court in which
            the action or appeal could have been brought at the time it was filed or
            noticed . . .
      On November 12, 2008, following a bench trial in Wayne County Circuit

Court, Petitioner was convicted of forty-one counts in four separate cases

consolidated for trial. In 2011, Sumpter filed a habeas corpus petition in this Court

challenging the same convictions challenged in this petition. On November 20,

2012, the Court issued an Order denying Sumpter relief. Sumpter v. Berghuis, No.

11-cv-13385, 2012 WL 5875021 (E.D. Mich. Nov. 20, 2012).

      Before a prisoner may file a habeas petition challenging a conviction already

challenged in a prior habeas petition which was denied on the merits, the prisoner

must Amove in the appropriate court of appeals for an order authorizing the district

court to consider the application.@ 28 U.S.C. ' 2244(b)(3)(A). Nelson=s prior

habeas petition was denied on the merits, and he has not obtained from the Court of

Appeals for the Sixth Circuit authorization to file a successive petition. When a

second or successive petition for habeas corpus relief is filed in the district court

without prior authorization, the district court must transfer the petition to the Court

of Appeals. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

      Accordingly, the Court ORDERS the District Court Clerk to transfer this case

to the United States Court of Appeals for the Sixth Circuit.




                                          2
SO ORDERED.

Dated:      August 29, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, August 29, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                         3
